department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil cc tege eoeg et2 conex-128635-02 dear this letter responds to your letter dated date in which you request information concerning tax breaks for public transportation we assume that you are referring to nontaxable qualified_transportation_fringe_benefits as provided in internal_revenue_code code sec_132 code sec_132 provides that employers may exclude from their employees’ gross_income any fringe benefit that qualifies as a qualified_transportation_fringe which includes certain benefits that employers provide to their employees for commuting to work code sec_132 defines the term qualified_transportation_fringe to include transportation benefits provided by employers to their employees for travel in a commuter_highway_vehicle if such travel is between the employee’s residence and place of employment any transit_pass and qualified_parking the monthly amount that may be excluded from an employee’s gross_income is dollar_figure for the aggregate benefit of transportation by commuter vehicle and by transit_pass and dollar_figure for qualified_parking we have enclosed a copy of internal_revenue_service publication 15-b employer’s tax guide to fringe_benefits for your information the rules pertaining to qualified_transportation_fringe_benefits are set forth on page of this publication if you have any questions please do not hesitate to call at sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosure
